Title: From Thomas Jefferson to André Limozin, 8 February 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Feb. 8. 1788.

In my letter of yesterday I forgot to mention that I had sent off by the Diligence of the day before two small boxes addressed to you, and which I wished to have forwarded by the packet to New York. As each box had it’s address, and one of them signed by me I am in hopes you will have conjectured what my forgetfulness prevented me from giving you notice of. I am with much esteem Sir Your most obedient humble servt.,

Th: Jefferson

